To require respondent to accept moneys tendered him for redemption of lands sold for taxes.
Granted June 15, 1875.
The amount tendered was the sum for which the lands were sold, with interest at the rate of twenty-five per cent, in accordance with the provisions of the tax law, as amended by the act of 1875, but the treasurer declined to receive it on the ground that the act as it stood before the amendment required the payment of' interest at fifty per cent, and that as these lands were sold for the taxes before the amendment, the original act and not the. amended one was applicable.